PER CURIAM.
The order dismissing the appellant’s complaint with prejudice is reversed and the cause remanded to the trial court with directions to dismiss the said complaint with leave to amend based on the authority of Commercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla.1979); Blackburn v. Dorta, 348 So.2d 287 (Fla.1977); Petterson v. Concrete Construction, Inc., 202 So.2d 191, 197-98 (Fla. 4th DCA 1967); Fla.R.Civ.P. 1.190(a). Save for the failure to allege proper notice to the appellee pursuant to Section 768.28(6), Florida Statutes (1977), which omission could be cured upon proper amendment, it is our view that the complaint herein states a proper cause of action sounding in negligence against the appellee. It was, accordingly, reversible error to dismiss the appellant’s complaint with prejudice.
Reversed and remanded.